   Case 1:21-cr-00034-TSK-MJA Document 1 Filed 05/18/21 Page 1 of 2 PageID #: 1


                        UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF WEST VIRGINIA                       :~          FILED

  UNITED STATES OF AMERICA,                                                                 MAY tB 2021
                                                                                       U.S. DISTRICT C0URT~vvvND
                                                                                        MARTINSBURG WV 25401

  v.                                              Criminal No.      1:21-CR-    3~/
  CHARLES E. MCGHEE, JR.,
                                                  Violations:       21 U.S.C.   § 841(a)(1)
                          Defendant.                                21 U.S.C.   § 841(b)(1)(C)




                                        INDICTMENT

       The Grand Jury charges that:

                                           COUNT ONE

                     (Possession with Intent to Distribute Methamphetamine)

       On or about January 29, 2020, in Harrison County, in the Northern District of West Virginia,

defendant CHARLES E. MCGHEE, JR. did unlawfully, knowingly, intentionally, and without

authority, possess with intent to distribute a mixture and substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance; in violation of Title 21, United States Code,

Sections 841(a)(1) and 841(b)(l)(C).
      Case 1:21-cr-00034-TSK-MJA Document 1 Filed 05/18/21 Page 2 of 2 PageID #: 2



                                      FORFEITURE ALLEGATION

                                          Controlled Substance Act

         1.     Pursuant to Title 21, United States Code, Section 853 and Title 21, United States Code,

Section 841(a)(1), the government will seek the forfeiture of property as part of the sentence imposed

in this case; that is, the forfeiture of any property used, or intended to be used, to commit or to facilitate

the commission of the above referenced offense, and any property constituting, or derived from, proceeds

obtained directly or indirectly, as a result of such offense, including, but not limited to $2,154.00 seized

on January 29, 2020.


         2.     Pursuant to Title 28, United States Code, Section 2461(c), the government will seek

forfeiture of substitute property up to the value of property subject to direct forfeiture that is not available

for forfeiture on account of any act or omission contemplated by Title 21, United States Code, Section

853(p)(l).


                                                        A true bill,


                                                        /5/
                                                        Foreperson

/5/
RANDOLPH J. BERNARD
Acting United States Attorney

Brandon S. Flower
Assistant United States Attorney
